Title: To Thomas Jefferson from John Paul Schott, 21 November 1808
From: Schott, John Paul
To: Jefferson, Thomas


                  
                     Sir: 
                     Philadelphia Novemr. 21st. 1808.
                  
                  Having from September 6th. 1776, bore a Commission as Captain in the Army of the United States—and being sent by order of Congress to General Washington at New-York I was annexed to Colonel Knox’s Regiment of Artilery where I remained ’till January 31st. 1777, when I recieved orders from General Washington to raise an Independant Corps which I commanded untill Apriel 1782—when all Independant Corps were joined to Colonel Hason’s Regiment—
                  I now Sir, offer my services again, if there is a vacancy and you should think on an Old Soldier to honor me with a Colonels commission—I flatter myself that I shall always give full proof of my zeal and fidelity, for the welfare and Independence of our Country—I am Sir, with respect your Most Obet. and Most Hbe Servt
                  
                     John P. Schott 
                     
                  
               